Opinion by
Mr. Justice Green :
The decree reported by the master was that the plaintiffs’ bill should be dismissed, with costs. The decree made by the court was that the bill should be dismissed, but without costs. Upon this appeal by the defendant Biddle, the only question raised is whether he should have been allowed his costs. No reason was given by the learned court below for withholding them; and after a patient examination of the record, we fail to discover any.
The allegations of fraud and conspiracy upon which the bill was founded were determined, both by the master and the court, to be untrue and without warrant. The reasons given by the master for refusing any of the relief prayed for appear to ns to *302be sufficient and. satisfactory. While the learned judge says that lie does not agree with some of the conclusions of the master, he does agree with those that are material, and which hold the claim of the plaintiffs in the bill to be without merit. The appellant is the successful party in an important, protracted, and apparently expensive litigation.
While it is true that costs in equity proceedings are largely in the discretion of the court, it must be a reasonable and not an arbitrary discretion. If they are withheld from the successful party in a case where he seems to be entitled to them, some sufficient reason for such action ought to be made apparent to us.
The master has found upon adequate testimony that Biddle was a purchaser of the property in question at a judicial sale on a fair price, and without notice of the rule to open the judgment for the arrears of ground rent and to set aside the vend. ex. That rule was subsequently discharged. The conversation with Mr. Pile did not take place until after the property was struck off to Mr. Biddle, and his rights as a purchaser had accrued. We cannot see how his right to a decree and also to costs can be affected by that conversation; and nothing else is offered as a reason for withholding costs.
The decree of the court below is affirmed as to so much of it as dismisses the plaintiff’s bill, and is changed and modified as to the costs, so that the appellant shall have his costs; and it is now ordered that all the costs of the proceeding, including the costs of this appeal, be paid by the appellees.